Citation Nr: 1600751	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease with torn meniscus and genovarum, to include as secondary to service-connected left foot bunion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo





INTRODUCTION

The Veteran served on active duty from February 1987 to August 1992 and October 2001 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The October 2012 rating decision granted service connection for major depressive disorder, as secondary to service-connected disabilities and assigned a 30 percent evaluation.  Additionally, the October 2012 decision granted service connection for a right foot bunion assigning a 10 percent evaluation, a total abdominal hysterectomy and assigned a 50 percent evaluation, increased the evaluation of service connection for a left foot bunion to 10 percent, continued a non-compensable rating for right foot surgical scar, assigned a non-compensable evaluation for bilateral shin splints, and denied entitlement to service connection for post-traumatic stress disorder and entitlement for individual unemployability.  In May 2013, the Veteran filed a notice of disagreement (NOD).  Thereafter, a statement of the case (SOC) was issued in September 2013, which continued the denial of entitlement for individual unemployability, denied service connection for a bilateral knee condition and PTSD due to sexual assault, and confirmed the evaluation of separate 10 percent ratings for bilateral foot bunions.  In her subsequent October 2013 substantive appeal (VA Form 9), the Veteran stated that she wished to limit her appeal to only the left knee issue.  Thus, service connection for a left knee disability is the only issue properly before the Board.

When the Veteran filed her substantive appeal following issuance of a September 2013 SOC, she requested a Board hearing.  The hearing request was later withdrawn in September 2014.  

The appeal of entitlement to service connection for left knee degenerative joint disease with torn meniscus and genovarum, to include as secondary to service-connected left foot bunion is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran seeks service connection for a left knee condition as secondary to her service-connected left foot disability.  See May 2013 Notice of Disagreement; October 2013 Substantive Appeal.

With regard to the Veteran's knees, she has been diagnosed with a torn meniscus of the left knee, bilateral mild degenerative joint disease, and bilateral genovarum.  The Veteran was afforded a VA examination of the knees in June 2012 to determine the nature and etiology of her left knee condition.  In the resulting report, the VA examiner opined that the Veteran's left knee condition was less likely than not (less than 50 percent probability) proximately due to or the result of her service-connected left foot disability.  

The Board finds the June 2012 etiology opinion is inadequate because it does not address the aggravation prong of a secondary service connection claim.  38 C.F.R. 
§ 3.310 (2015).  Accordingly, on remand, a medical opinion as to whether or not the Veteran's service-connected left foot disability has aggravated her nonservice-connected left knee condition is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for her left knee.  The entire claims file located on Virtual VA and VBMS and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

For each left knee disability identified, the examiner should indicate whether it as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected left foot disability.

If the examiner opines that a left knee disability is not proximately due to or the result of her service-connected left foot disability, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that each left knee disability identified was aggravated beyond its natural progression by the Veteran's service-connected left foot disability.

If the examiner determines that the Veteran's left knee disabilities were NOT caused or aggravated by her service-connected left foot disability, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that these disabilities began during active service, are related to any incident of service, or if arthritis is diagnosed, began within one year after discharge from active service.

2.  A complete rationale for all opinions must be given.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a Supplemental Statement of the Case should be issued.  The Veteran and her representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




